Citation Nr: 1640163	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  09-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for external hemorrhoids.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1945 to July 1946 and from December 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing has been associated with the claims file.

In October 2014 and June 2015, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for a right knee disorder; entitlement to an increased rating for sphincter incontinence, residuals of a mandible fracture and a left herniorrhaphy; and the propriety of a reduction in the rating for the Veteran's sphincter incontinence.  However, the Board adjudicated those issues in a June 2015 decision, and the Veteran did not appeal that determination.  As such, these claims are no longer before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
In June 2015, the Board referred the issues of entitlement to service connection for dizziness as secondary to residuals of a right mandible fracture and entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29 or 4.30 based upon the Veteran's April 2015 application for disability benefits and his 2009 DRO hearing testimony.  However, it does not appear that the AOJ adjudicated those claims.  Therefore, the issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Int in September 2016, the Veteran filed an application for additional benefits, which included a claim for an increased evaluation for his hemorrhoids, although the issue was already on appeal.  In connection with that claim, in September 2016, the RO requested a VA examination, to include an examination of the rectum, anus, and hemorrhoids.  Such evidence would be clearly relevant to the issue on appeal.  Therefore, the Board will defer a decision on the issue of entitlement to a compensable evaluation for hemorrhoids until that examination has been completed and the AOJ has had the opportunity to review the evidence.
 
As previously stated in the June 2015 remand, the Veteran's TDIU claim is inextricably intertwined with the increased rating claim for hemorrhoids, as the Veteran's hemorrhoid claim could affect the outcome of the TDIU claim.  For this reason, the issue of entitlement to a compensable rating for hemorrhoids must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hemorrhoids.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.   After completing these actions and the VA examination ordered in connection with the pending hemorrhoid/sphincter claims is complete, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include any additional VA examination reports regarding the Veteran's hemorrhoids.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





